Citation Nr: 0120673	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  98-18 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical services provided September 15, 1997 until 
September 20, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1962 until May 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Medical Center in Bay Pines, 
Florida, which denied entitlement to payment of, or 
reimbursement for, the cost of unauthorized expenses for 
private medical treatment rendered from September 15, 1997 
until September 20, 1997.

The Board notes that the veteran was notified of the denial 
of a claim for a total rating based on individual 
unemployability due to service connected disabilities (TDIU) 
in April 2000.  He filed a notice of disagreement (NOD) in 
May 2000.  A statement of the case (SOC) was issued later 
that month.  A substantive appeal was not received at the RO 
before the veteran's claims file was transferred to the Board 
for review of the issue listed on the title page.  However, 
in a statement dated in April 2001, the veteran's 
representative "inferred" the issue of TDIU.  This is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was hospitalized at a private hospital, 
Columbia Blake Medical Center (CBMC), from September 15, 1997 
until September 20, 1997, and the postoperative diagnosis was 
coronary artery disease, status post successful 
revascularization of the left anterior descending artery at 
its proximal segment, as well as successful percutaneous 
transluminal coronary angioplasty of the obtuse marginal 
branch.

2.  When private medical services were rendered from 
September 15, 1997 through September 20, 1997, the veteran 
was not service-connected for a cardiac disability; did not 
have a service connected disability rated as total and 
permanent in nature; or did not receive treatment for a 
service connected disability aggravated by a non-service 
connected disability.

CONCLUSION OF LAW

The criteria for entitlement to payment of, or reimbursement 
for, the cost of unauthorized private medical services 
furnished to the veteran from September 15, 1997 to September 
20, 1997 have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728, 
5107 (West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that all relevant evidence has been obtained 
with regard to this claim.  There is no identified evidence 
not accounted for.  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim. Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106- 475, 114 Stat. 2096 (Nov. 9, 2000).  

The veteran contends that he should be reimbursed for medical 
expenses that he incurred when he was hospitalized at a 
private hospital.  The record shows that he was admitted to 
the CBMC for chest pains on September 15, 1997.  He developed 
ventricular fibrillation arrest.  He underwent percutaneous 
transluminal coronary angioplasty and revascularization of 
the left anterior descending artery.  He was discharged from 
the hospital on September 20, 1997.  At the time of this 
hospitalization, service connection was not in effect for any 
disability.  Later, in October 1999, a rating action granted 
service connection for spondylosis with disc degeneration of 
L5-S1, 60 percent disabling, effective May 29, 1996.  

The VA received VA Form 10-583, Claim For Payment Of Cost Of 
Unauthorized Medical Services from Batey Cardiovascular 
Center; Stoutamyer, Stratos, Schroeder, Whaley, Rizzo and Van 
Fleet, MDs , P.A.; L.L.& B Electrocardiograms; and CBMC.  For 
the appellant to be entitled to reimbursement or payment for 
medical expenses incurred by the veteran without prior 
authorization from the VA, three conditions must first be 
met.  First, the treatment must have been for an adjudicated 
service-connected disorder, a nonservice-connected disorder 
associated with and held to be aggravating an adjudicated 
service-connected disorder, or any disorder of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disorder.  Second, a medical emergency must 
have existed in which a delay in treatment would have been 
hazardous to life or health.  Finally, no VA or other Federal 
facilities must have been feasibly available, and any attempt 
to use them before hand or obtain prior authorization would 
not have been reasonable, sound, wise, or practical, or would 
have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
The failure to meet even one of these requirements would 
cause the claim to fail.

In this case, the Board must find that payment of the 
unauthorized medical expenses for treatment received by the 
veteran from September 15, 1997 to September 20, 1997, cannot 
be made.  The record is negative for evidence of 
authorization for the treatment at issue, and the appellant 
does not contend that such authorization was given.  
Furthermore, the evidence shows that the first requirement of 
38 C.F.R. § 17.120 has not been met, that is, the requirement 
that care or services must be for an adjudicated service-
connected disability, or for a non-service-connected 
disability associated with or aggravating an adjudicated 
service-connected disability, or for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability.  As noted, at 
the time of his hospitalization, service connection was not 
in effect for any disability, although later service 
connection was granted for spondylosis with disc degeneration 
of L5-S1, 60 percent disabling, effective May 29, 1996.

The veteran argued at his October 2000 hearing that the 
record contains a medical opinion that relates his back 
disorder to his cardiac disability.  Therefore, he should be 
compensated for the claimed medical expenses. It appears that 
he is referring to an October 1997 statement submitted in 
conjunction with the claim for service connection for his 
lumbar spine disability, in which R.A. Yaryura, M.D. stated:

I believe that the [veteran's] injuries 
dating back to boot camp which led to his 
sedentary lifestyle and what appears to 
me to have been a tremendous amount of 
stress over the past years, have placed 
him at a high risk for coronary artery 
disease.  Certainly now due to his 
chronic lower back discomfort, his 
rehabilitation will of course be 
affected, especially because we would 
like to encourage progressive exercise as 
tolerated.  

First, the veteran has not been granted service connection 
for a cardiac disability.  Further, this opinion does not 
relate or otherwise comment on whether the non-service-
connected cardiac disability aggravated his service-connected 
lumbar spine disability.  Moreover, his lumbar spine 
disability is rated 60 percent disabling and has not been 
rated as total and permanent in nature.  As the first 
criteria of 38 C.F.R. § 17.120 has not been met, this by 
itself causes the veteran's claim to fail, and there is no 
need to discuss the remaining two criteria.  The Board is 
sympathetic to the appellant's contentions, but there is 
simply no exception provided by law or regulation that would 
allow payment in this situation.  Therefore, the criteria for 
payment of unauthorized medical expenses for treatment 
received from September 15, 1997 to September 20, 1997, have 
not been met, and payment may not be made.


ORDER

Entitlement to payment of unauthorized medical expenses for 
treatment rendered at a private hospital from September 15, 
1997 to September 20, 1997, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

